 1

 2

 3

 4

 5

 6

 7

 8                                          UNITED STATES DISTRICT COURT

 9                               FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DONNIE KAY SNEED,                                      No. 2:17-cv-02071-MCE-CKD P
12                             Plaintiff,
13                 v.                                        FINDINGS AND RECOMMENDATIONS
14    SCOTT KERNAN, et al.,
15                             Defendants.
16

17                Plaintiff is a California inmate proceeding pro se and in forma pauperis in this federal civil

18   rights action filed pursuant to 42 U.S.C. § 1983. Currently pending before the court is plaintiff’s

19   second amended complaint.

20           I.         Screening Requirement

21                The court is required to screen complaints brought by prisoners seeking relief against a

22   governmental entity or officer or employee of a governmental entity. 28 U.S.C. § 1915A(a). The

23   court must dismiss a complaint or portion thereof if the prisoner has raised claims that are legally

24   “frivolous or malicious,” that fail to state a claim upon which relief may be granted, or that seek

25   monetary relief from a defendant who is immune from such relief. 28 U.S.C. § 1915A(b)(1),(2).

26   /////

27   /////

28   /////
                                                             1
 1       II.       Procedural History

 2       This case was originally filed by plaintiff on June 8, 2017.1 It was transferred to this court

 3   from the Northern District of California on October 2, 2017. ECF No. 9. The original complaint

 4   in this case consisted of almost 700 pages, including the exhibits. ECF No. 1. In the screening

 5   order dated February 1, 2018, plaintiff was advised to limit his complaint to a “short and plain

 6   statement” in accordance with Rule 8 of the Federal Rules of Civil Procure. Plaintiff also was

 7   cautioned against bringing unrelated claims against multiple defendants in a single lawsuit. ECF

 8   No. 19 at 3. As a result, the complaint was dismissed but plaintiff was granted leave to amend.

 9              After several extensions of time, plaintiff filed a first amended complaint which spanned

10   400 pages including exhibits. ECF No. 31. By order of October 22, 2018, the first amended

11   complaint was dismissed for failing to heed the court’s Rule 8 advisory and its warning against

12   including unrelated claims and defendants. The court’s screening order characterized the

13   allegations as a “scattershot complaint.” ECF No. 40 at 2. Plaintiff was once again granted leave

14   to amend his complaint. The court limited any second amended complaint to no more than 20

15   pages in length due to plaintiff’s prior lack of compliance with Rule 8 of the Federal Rules of

16   Civil Procedure.

17       III.      Allegations in Complaint

18              On March 3, 2019 plaintiff filed a second amended complaint which consisted of 35

19   pages. ECF No. 47. In his second amended complaint, plaintiff names 17 individual defendants

20   including the prior director of the CDCR, as well as various medical and correctional staff at High
21   Desert State Prison. The allegations in the complaint describe events that occurred between

22   August 5, 2015 and August 8, 2017. With respect to the specific allegations in the second

23   amended complaint, plaintiff includes claims concerning adequate medical care, prison

24   conditions, lack of pay for his job as a prison porter, procedural due process violations at a prison

25   disciplinary and classification hearing, excessive force, destruction of personal property, and

26
     1
27    Pursuant to Houston v. Lack, 487 U.S. 266 (1988), the filing date is determined based on the
     date that plaintiff delivered the complaint to prison authorities for mailing.
28
                                                          2
 1   retaliation claims. These claims are not related in time or type and do not concern any common

 2   question of law or fact common to all defendants.

 3      IV.      Analysis

 4            Plaintiff’s second amended complaint does not satisfy the pleading requirements

 5   delineated by the Federal Rules of Civil Procedure, nor does it comply with this court’s prior

 6   orders. Although the second amended complaint is not hundreds of pages in length like prior

 7   complaints, the allegations are no more plain or comprehensible as required by Rule 8 of the

 8   Federal Rules of Civil Procedure. Plaintiff has filed a confusing complaint that jumps from one

 9   random event to the next involving defendants ranging from the CDCR Director to health care

10   staff and correctional officers. Despite two separate warnings in the prior screening orders,

11   plaintiff has failed to comply with this court’s page limitation as well as the prohibition against

12   joining unrelated claims against numerous defendants in a single action. Plaintiff simply ignored

13   the court’s instructions to focus his complaint so that the court could properly screen it as

14   required by 28 U.S.C. § 1915A(a).

15            Plaintiff has consistently failed to follow the court’s orders with regard to amending the

16   complaint, and therefore it is recommended that his second amended complaint be dismissed

17   without leave to amend. “District courts have inherent power to control their dockets,”

18   Thompson v. Housing Auth., 782 F.2d 829, 831 (9th Cir. 1986), and “may dismiss an action for

19   failure to comply with any order of court,” Ferdik v. Bonzelet, 963 F.2d 1258, 1260 (9th Cir.

20   1992) (citing Fed. R. Civ. P. 41(b)).
21                   In determining whether to dismiss a case for failure to comply with
                     a court order the district court must weigh five factors including: “(1)
22                   the public’s interest in expeditious resolution of litigation; (2) the
                     court’s need to manage its docket; (3) the risk of prejudice to
23                   defendants; (4) the public policy favoring disposition of cases on
                     their merits; and (5) the availability of less drastic alternatives.
24

25   Id. at 1260-61 (quoting Thompson, 782 F.2d at 831; Henderson v. Duncan, 779 F.2d 1421, 1423-

26   24 (9th Cir. 1986)). The five-factor test is a balancing test, so not all five factors need to support
27   dismissal for it to be found appropriate. Valley Eng’rs Inc. v. Elec. Eng’g Co., 158 F.3d 1051,

28   1057 (9th Cir. 1998).
                                                         3
 1           The first two factors indicate that the case should be dismissed. It is important that the

 2   court manage its docket without being subject to the routine noncompliance of litigants, Ferdik,

 3   963 F.2d at 1261, and the public’s interest in expeditious resolution of litigation always weighs

 4   towards dismissal, Yourish v. Cal. Amplifier, 191 F.3d 983, 990 (9th Cir. 1999). Here, the court

 5   told plaintiff on multiple occasions that his amended complaint must contain a short, plain

 6   statement, should omit supervisory officials who are generally not liable under § 1983, and that

 7   he should not include unrelated claims and defendants in a single cause of action. Additionally,

 8   this case was initiated in June 2017, and has not moved beyond the screening phase despite the

 9   court’s specific instructions on how to proceed and extensions of time to allow plaintiff to comply

10   with those instructions. Plaintiff’s continued failure to comply with the instructions has led to

11   this case consuming “large amounts of the court’s valuable time that it could have devoted to

12   other major and serious . . . cases on its docket.” Ferdick, 963 F.2d at 1261. Therefore, the first

13   two factors weigh more heavily toward dismissal.

14           The risk of prejudice to defendants also weighs more heavily towards dismissal. “In

15   determining whether a defendant has been prejudiced, [the court] examine[s] whether the

16   plaintiff’s actions impair the defendant’s ability to go to trial or threaten to interfere with the

17   rightful decision of the case.” Malone v. United States Postal Serv., 833 F.2d 128, 131 (9th Cir.

18   1987) (citation omitted). The Ninth Circuit “has consistently held that the failure to prosecute

19   diligently is sufficient by itself to justify a dismissal, even in the absence of a showing of actual

20   prejudice to the defendant from the failure.” Anderson v. Air West, Inc., 542 F.2d 522, 524 (9th
21   Cir. 1976) (citing Alexander v. Pac. Mar. Ass’n, 434 F.2d 281 (9th Cir. 1970); Pearson v.

22   Dennison, 353 F.2d 24 (9th Cir. 1968)). This is because “[t]he law presumes injury from

23   unreasonable delay.” Id. (citing States S.S. Co. v. Philippine Air Lines, 426 F.2d 803, 804 (9th

24   Cir. 1970)). Here, plaintiff has repeatedly failed to obey the court’s orders regarding the

25   amendment of his complaint, resulting in the complaint remaining unserved. His repeated failure

26   to comply with the court’s instructions, as well as the Federal Rules of Civil Procedure, creates
27   undue delay, prejudices defendants, and overburdens the court.

28   ////
                                                          4
 1             The fourth factor weighs against dismissal, since “public policy strongly favors

 2   disposition of actions on the merits.” Yourish, 191 F.3d at 992 (citation and internal quotation

 3   marks omitted).

 4             Finally, the availability of less drastic alternatives also weighs towards dismissal. The

 5   court does not need to explore every option before dismissing a case. Nevijel v. N. Coast Life

 6   Ins. Co., 651 F.2d 671, 674 (9th Cir. 1981). The court only needs to ensure that “possible and

 7   meaningful alternatives be reasonably explored, bearing in mind the drastic foreclosure of rights

 8   that dismissal effects.” Id. In addition, “case law suggests that warning a plaintiff that failure to

 9   obey a court order will result in dismissal can suffice to meet the ‘consideration of alternatives’

10   requirement.” Malone, 833 F.2d at 132 (citations omitted). Here, the court explored many

11   alternatives to dismissal. The court explicitly told plaintiff what was wrong with his complaints

12   and gave him specific instructions on how to remedy the problems on multiple occasions. In

13   addition, the court granted all of plaintiff’s motions for more time to allow him to comply. The

14   court warned plaintiff on multiple occasions that failure to comply with the court’s instructions

15   would result in a recommendation of dismissal. Plaintiff has demonstrated that he is unable or

16   unwilling to cure deficiencies identified by the court. Thus, providing him further opportunities

17   to comply appears to be futile. As a result, the court is justified in concluding that there are no

18   less drastic alternatives, and the fifth factor weighs towards dismissal.

19             Four out of the five factors of analysis weigh more heavily towards dismissal. As a result,

20   the court concludes that the circumstances of this case favor involuntary dismissal and the
21   amended complaint should be dismissed without leave to amend for failure to comply with court

22   orders.

23      V.        Plain Language Summary for Pro Se Party

24             The following information is meant to explain this order in plain English and is not

25   intended as legal advice.

26             It is recommended that your second amended complaint be dismissed because you have
27   failed to follow the Federal Rules of Civil Procedure and the orders of this court. The court has

28   repeatedly ordered you to keep your complaint short and plain, which you have repeatedly failed
                                                          5
 1   to do. This required the court to set a twenty-page limit for your second amended complaint, an

 2   order which you also ignored. You also have not obeyed the court’s instructions to leave out

 3   supervisory officials and to only include defendants and claims that are properly related. As a

 4   result, your complaint is far too convoluted for the court to ascertain what your claims are. Given

 5   the repeated failure to follow instructions, allowing you to amend the complaint would be futile

 6   because it would not fix the issues with the complaint.

 7       VI.      Conclusion

 8             In accordance with the above, IT IS HEREBY RECOMMENDED that plaintiff’s second

 9   amended complaint (ECF No. 47) be dismissed without leave to amend for failure to comply with

10   the court’s orders.

11             These findings and recommendations are submitted to the United States District Judge

12   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

13   after being served with these findings and recommendations, any party may file written

14   objections with the court and serve a copy on all parties. Such a document should be captioned

15   “Objections to Magistrate Judge’s Findings and Recommendations.” Any response to the

16   objections shall be served and filed within fourteen days after service of the objections. The

17   parties are advised that failure to file objections within the specified time may waive the right to

18   appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

19   Dated: December 12, 2019
                                                       _____________________________________
20
                                                       CAROLYN K. DELANEY
21                                                     UNITED STATES MAGISTRATE JUDGE

22

23

24

25

26
27   12/snee2071.f&r.docx

28
                                                        6
